DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Claim Rejections - 35 USC § 112
3.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, applicant is claiming “ a method performed by a first base station in a wireless system , the method comprising:…  transmitting, to a terminal, a User equipment (UE) information request ……receiving, from the first base station, a UE information response..” it is unclear how the a first base station is receiving a UE information response from the first base station when the first base station is transmitting the UE information request to a terminal.

Regarding claim1 6, applicant is claiming “a first base station in a wireless system , the first base station comprising:… transmit, to a terminal, a User equipment (UE) information request receive, from the first base station, a UE information response..” it is unclear how the a first base station is receiving a UE information response from the first base station when the first base station is transmitting the UE information request to a terminal.

For the purpose of examination, examiner has interpreted that the first base station is receiving a UE information response from the terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.    Claim(s)1-4, 6-9, 11-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0015110)  and Johansson (US 2013/0242898 A1)  in view of Rugeland (US 2021/0211945 A1)

Regarding claim 1, Tamura teaches (US 2020/0015110) teaches a method performed by a terminal  (See para 0065 “The terminal”) in a wireless communication system, the method comprising:
receiving, from a first base station, a user equipment (UE) information request including information indicating whether the terminal reports a radio link failure (RLF) (see para 0065 “ the base station transmits the terminal information request message (UEinformationRequest) in which an RLF request flag(rlf-ReportReq) is set to the true(true) to the terminal in order to request the terminal to transmit information the time of radio link failure. The terminal receives the terminal information request message in which the RLF report request flag is set to the true”); and
transmitting, to the first base station, a UE information response including an RLF report, in case that the information indicates a reporting of the terminal for the RLF (see para 0065 “the terminal generates a terminal information response message (UEInformationResponse) including the RLF report, and transmits the message to the base station.”)
	Tamura doesn’t teach a first base station operating based on a first radio access technology (RAT); wherein the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover, and wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Johansson teaches a first base station operating based on a first radio access technology (RAT) (see para 0074 “UE 1001 is connected to the source network RAT1.”)[ RAT1 is interpreted as first radio access technology (RAT)]
 wherein the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover ( See para 086 “In step 1312, UE 1301 receives a handover command from the source network RAT1 to connect to the target network RAT2. However, this HO command is sent too early. In step 1313, UE 1301 attempts to connect to the target network RAT2. However, the handover attempt fails due to too early HO command. Alternatively, UE 1301 may successfully connect to RAT2 initially, but shortly after, it encounters radio link failure. UE 1301 then records information related to the HOF/RLF. In step 1314, UE 1301 selects a target cell in RAT1 and connects to RAT1. Because HOF is triggered in RAT1, UE 1301 may report the IRAT HOF to RAT1.”; fig 13 also shows RLF at RAT2].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover in the system of Tamura. The motivation is to improve inter-RAT mobility performance (Johansson: see para 0067)
Modified Tamura doesn’t teach wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Rugeland  (US 20210211945) teaches wherein the logging information is generated based on system information transmitted from the second base station to the terminal. (see para 0508 “the target Cell identity is obtained by the UE from the SystemInformationBlockType1 (SIB1) which is broadcast by the target cell”)[ since Johansson teaches cell identity/ cell identification information is included in the RLF report and rugeland teaches cell identity is received by UE as system information from the target base station , therefore combination of both Johansson and Rugeland implies using the cell identity information received as system information in order to transmit RLF  report information]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the logging information is generated based on system information transmitted from the second base station to the terminal in the system of Tamura. The motivation is to use system information for inter-RAT reselection (Rugeland: see para 0742)


Regarding claim 6, Tamura teaches a method performed by a first base station (see para 0065 “the base station”) in a wireless communication system, the method comprising: transmitting, to a terminal, a user equipment (UE) information request including information indicating whether the terminal reports a radio link failure (RLF), (see para 0065 “ the base station transmits the terminal information request message (UEinformationRequest) in which an RLF request flag(rlf-ReportReq) is set to the true(true) to the terminal in order to request the terminal to transmit information the time of radio link failure. The terminal receives the terminal information request message in which the RLF report request flag is set to the true”; and receiving, from the first base station, a UE information response including an RLF report, in case that the information indicates a reporting of the terminal for the RLF(see para 0065 “the terminal generates a terminal information response message (UEInformationResponse) including the RLF report, and transmits the message to the base station.”), 
Tamura doesn’t teach the first base station operating based on a first radio access technology (RAT) ; wherein the RLF report includes logging information related to a cell of a second base station operating based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover  and 
wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Johansson teaches the first base station operating based on a first radio access technology (RAT) (see para 0074 “UE 1001 is connected to the source network RAT1.”)[ RAT1 is interpreted as first radio access technology (RAT)]; wherein the RLF report includes logging information related to a cell of a second base station operating based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover( See para 086 “In step 1312, UE 1301 receives a handover command from the source network RAT1 to connect to the target network RAT2. However, this HO command is sent too early. In step 1313, UE 1301 attempts to connect to the target network RAT2. However, the handover attempt fails due to too early HO command. Alternatively, UE 1301 may successfully connect to RAT2 initially, but shortly after, it encounters radio link failure. UE 1301 then records information related to the HOF/RLF. In step 1314, UE 1301 selects a target cell in RAT1 and connects to RAT1. Because HOF is triggered in RAT1, UE 1301 may report the IRAT HOF to RAT1.”; fig 13 also shows RLF at RAT2; para 0065 “UE provides full information about the relevant RNTI and the cell identification information together with the RLF report to the network].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover in the system of Tamura. The motivation is to improve inter-RAT mobility performance (Johansson: see para 0067)
Modified Tamura doesn’t teach wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Rugeland  (US 20210211945) teaches wherein the logging information is generated based on system information transmitted from the second base station to the terminal. (see para 0508 “the target Cell identity is obtained by the UE from the SystemInformationBlockType1 (SIB1) which is broadcast by the target cell”)[ since Johansson teaches cell identity/ cell identification information is included in the RLF report and rugeland teaches cell identity is received by UE as system information from the target base station , therefore combination of both Johansson and Rugeland implies using the cell identity information received as system information in order to transmit RLF  report information]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the logging information is generated based on system information transmitted from the second base station to the terminal in the system of Tamura. The motivation is to use system information for inter-RAT reselection (Rugeland: see para 0742)


Regarding claim 11,  Tamura teaches a terminal see para 0072 “terminal”) in a wireless communication system, the terminal comprising:
a transceiver; and a controller  (see para 0072 “terminal according to the first embodiment includes a receiver 101, a controller 103”) configured to: control the transceiver to receive, from a first base station, a user equipment information request including information indicating whether the terminal reports a radio link failure (RLF) see para 0065 “ the base station transmits the terminal information request message (UEinformationRequest) in which an RLF request flag(rlf-ReportReq) is set to the true(true) to the terminal in order to request the terminal to transmit information the time of radio link failure. The terminal receives the terminal information request message in which the RLF report request flag is set to the true”), and
control the transceiver to transmit, to the first base station, a UE information response including an RLF report, in case that the information indicates a reporting of the terminal for the RLF (see para 0065 “the terminal generates a terminal information response message (UEInformationResponse) including the RLF report, and transmits the message to the base station.”),
Tamura doesn’t teach a first base station operating based on a first radio access technology (RAT); wherein the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover, and wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Johansson teaches a first base station operating based on a first radio access technology (RAT) (see para 0074 “UE 1001 is connected to the source network RAT1.”)[ RAT1 is interpreted as first radio access technology (RAT)]
 wherein the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover ( See para 086 “In step 1312, UE 1301 receives a handover command from the source network RAT1 to connect to the target network RAT2. However, this HO command is sent too early. In step 1313, UE 1301 attempts to connect to the target network RAT2. However, the handover attempt fails due to too early HO command. Alternatively, UE 1301 may successfully connect to RAT2 initially, but shortly after, it encounters radio link failure. UE 1301 then records information related to the HOF/RLF. In step 1314, UE 1301 selects a target cell in RAT1 and connects to RAT1. Because HOF is triggered in RAT1, UE 1301 may report the IRAT HOF to RAT1.”; fig 13 also shows RLF at RAT2].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover in the system of Tamura. The motivation is to improve inter-RAT mobility performance (Johansson: see para 0067)
Modified Tamura doesn’t teach wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Rugeland  (US 20210211945) teaches wherein the logging information is generated based on system information transmitted from the second base station to the terminal. (see para 0508 “the target Cell identity is obtained by the UE from the SystemInformationBlockType1 (SIB1) which is broadcast by the target cell”)[ since Johansson teaches cell identity/ cell identification information is included in the RLF report and rugeland teaches cell identity is received by UE as system information from the target base station , therefore combination of both Johansson and Rugeland implies using the cell identity information received as system information in order to transmit RLF  report information]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the logging information is generated based on system information transmitted from the second base station to the terminal in the system of Tamura. The motivation is to use system information for inter-RAT reselection (Rugeland: see para 0742)



Regarding claim 16, Tamura teaches a first base station in a wireless communication system, the first base station comprising: a transceiver: and a controller (See para 0091 “base station according to the first embodiment includes a receiver 151, a controller 153”)  configured to: control the transceiver to transmit, to a terminal, a user equipment is (UE) information request including information indicating whether the terminal reports a radio link failure (RLF) see para 0065 “ the base station transmits the terminal information request message (UEinformationRequest) in which an RLF request flag(rlf-ReportReq) is set to the true(true) to the terminal in order to request the terminal to transmit information the time of radio link failure. The terminal receives the terminal information request message in which the RLF report request flag is set to the true”),, the first base station operating based on a first radio access technology (RAT); and control the transceiver to receive, from the first base station, a UE information response including an RLF report, in case that the information indicates a reporting of the terminal for the RLF (see para 0065 “the terminal generates a terminal information response message (UEInformationResponse) including the RLF report, and transmits the message to the base station.”).
Tamura doesn’t teach the first base station operating based on a first radio access technology (RAT) ; wherein the RLF report includes logging information related to a cell of a second base station operating based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover  and 
wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Johansson teaches the first base station operating based on a first radio access technology (RAT) (see para 0074 “UE 1001 is connected to the source network RAT1.”)[ RAT1 is interpreted as first radio access technology (RAT)]; wherein the RLF report includes logging information related to a cell of a second base station operating based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover( See para 086 “In step 1312, UE 1301 receives a handover command from the source network RAT1 to connect to the target network RAT2. However, this HO command is sent too early. In step 1313, UE 1301 attempts to connect to the target network RAT2. However, the handover attempt fails due to too early HO command. Alternatively, UE 1301 may successfully connect to RAT2 initially, but shortly after, it encounters radio link failure. UE 1301 then records information related to the HOF/RLF. In step 1314, UE 1301 selects a target cell in RAT1 and connects to RAT1. Because HOF is triggered in RAT1, UE 1301 may report the IRAT HOF to RAT1.”; fig 13 also shows RLF at RAT2; para 0065 “UE provides full information about the relevant RNTI and the cell identification information together with the RLF report to the network].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the RLF report includes logging information related to a cell of a second base station that operates based on a second RAT, the cell in which the RLF is detected or the cell being a source cell of a failed handover in the system of Tamura. The motivation is to improve inter-RAT mobility performance (Johansson: see para 0067)
Modified Tamura doesn’t teach wherein the logging information is generated based on system information transmitted from the second base station to the terminal.
Rugeland  (US 20210211945) teaches wherein the logging information is generated based on system information transmitted from the second base station to the terminal. (see para 0508 “the target Cell identity is obtained by the UE from the SystemInformationBlockType1 (SIB1) which is broadcast by the target cell”)[ since Johansson teaches cell identity/ cell identification information is included in the RLF report and rugeland teaches cell identity is received by UE as system information from the target base station , therefore combination of both Johansson and Rugeland implies using the cell identity information received as system information in order to transmit RLF  report information]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the logging information is generated based on system information transmitted from the second base station to the terminal in the system of Tamura. The motivation is to use system information for inter-RAT reselection (Rugeland: see para 0742)




Regarding claim 2, 7, 12, 17, Tamura doesn’t teach wherein the logging information includes first information on the cell connected to a first core network of the first RAT, and wherein the logging information further includes second information on the cell, in case that the cell connects to a second core network of the second RAT.
Johansson teaches the logging information includes first information on the cell connected to a first core network of the first RAT (see para 0088 “the failure event report comprises an identity, a carrier frequency and a radio access technology of the cell where RRC establishment is performed”), and wherein the logging information further includes second information on the cell, in case that the cell connects to a second core network of the second RAT. (see para 0088 “the failure event report comprises an identity, a carrier frequency and a radio access technology of the cell wherein the failure event was triggered”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the logging information includes first information on the cell connected to a first core network of the first RAT, and wherein the logging information further includes second information on the cell, in case that the cell connects to a second core network of the second RAT in the system of Tamura. The motivation is to improve inter-RAT mobility performance (Johansson: see para 0067)

Regarding claim 3, 8, 13, 18,Tamura doesn’t teach wherein each of the first information and the second information includes at least one of information on an identifier of the cell, information on an identifier of a public land mobile network (PLMN), or information on a tracking area code to which the cell belongs, wherein the PLMN is identified based on a first PLMN entry of a PLMN identity list for each core network in the system information transmitted by the second base station, and wherein the first RAT is new radio (NR), and the second RAT is an evolved- universal mobile telecommunication system (UMTS) terrestrial radio access (E-UTRA).
 Rugeland teaches wherein each of the first information and the second information includes at least one of information on an identifier of the cell, information on an identifier of a public land mobile network (PLMN), or information on a tracking area code to which the cell belongs, (see para 0742 “This inter-RAT cell ID may be placed e.g. as an extension in the PLMN-IdentityInfoList”)
wherein the PLMN is identified based on a first PLMN entry of a PLMN identity list for each core network in the system information transmitted by the second base station(see para 0742 “This inter-RAT cell ID may be placed e.g. as an extension in the PLMN-IdentityInfoList” ;see para 0508 “the target Cell identity is obtained by the UE from the SystemInformationBlockType1 (SIB1) which is broadcast by the target cell”)
 and wherein the first RAT is new radio (NR), and the second RAT is an evolved- universal mobile telecommunication system (UMTS) terrestrial radio access (E-UTRA) (see para 0006 “It has been agreed that the LTE (or E-UTRA) RAT should also be connected to the 5GC. LTE base stations (eNBs) that are connected to the 5GC is called ng-eNB and is part of the NG-RAN which also consists of NR base stations called gNBs”; see para 0736 “intra-RAT … from NR to LTE).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information and the second information includes at least one of information on an identifier of the cell in the system of Tamura. The motivation is to use system information for inter-RAT reselection (Rugeland: see para 0742)

Regarding claim 4, 9, 14, 19, Tamura teaches transmitting, to the first base station, a radio resource control (RRC) message for an RRC connection with the first base station, Ss) wherein the RRC message includes an indication indicating that the terminal has RLF information available in the RLF report, and wherein the UE information request is received based on the RRC message. (See para 0009 “the terminal provides the information at the time of the radio link failure to the base station. The terminal transmits the RRC connection reestablishment complete message in which the RLF information available flag (rlf-InfoAvailable) is included, and the flag is set to the true (true), to the base station. The base station receives the RRC connection reestablishment complete message in which the RLF information available flag is set to the true (true). The base station determines whether the information from the terminal at the time of the radio link failure is necessary, or not. When determining that the information from the terminal is necessary, the base station transmits a terminal information request message (UEInformationRequest) in which an RLF report request flag (rlf-ReportReq) is set to the true (true) to the terminal in order to request transmission of the information at the time of the radio link failure to the terminal.”)

8. Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0015110)  and Johansson (US 2013/0242898 A1)  in view of Rugeland (US 2021/0211945 A1) and further in view of Da Silva (US 2019/0306764 A1)

Regarding claim 5, 10, 15, 20 Tamura doesn’t teach wherein the indication is included in the RRC message, in case that terminal supports a cross-RAT RLF reporting and a registered public land mobile network (PLMN) (RPLMN) is included in a PLMN identity list stored in the RLF report.
Da Silva US 20190306764 teaches the indication is included in the RRC message, in case that terminal supports a cross-RAT RLF reporting and a registered public land mobile network (PLMN) (RPLMN) is included in a PLMN identity list stored in the RLF report. (  see para 0164] 3>if the UE has radio link failure or handover failure information available in VarRLF-Report and if the RPLMN is included in plmn-IdentityList stored in VarRLF-Report: [0165] 4>include rlf-InfoAvailable”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the indication is included in the RRC message, in case that terminal supports a cross-RAT RLF reporting and a registered public land mobile network (PLMN) (RPLMN) is included in a PLMN identity list stored in the RLF report in the system of Tamura. The motivation is to improve data rate (Da Silva: See para 0507)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        /ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416